—In an action for a judgment declaring, inter alia, that the plaintiffs are entitled to underinsurance benefits under an automotive liability policy issued by the defendant Aetna Casualty & Surety Company to the plaintiff Luis A. Paz, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Kings County (Dowd, J.), dated March 20, 1997, which, on the defendants’ motion, inter alia, for summary judgment, declared that the defendant Aetna Casualty & Surety Company is not required to provide the plaintiffs with underinsurance coverage.
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court correctly determined that the defendant Aetna Casualty & Surety Company (hereinafter Aetna) was entitled to judgment declaring that it is not required to provide the plaintiffs with underinsurance benefits under the policy issued to the plaintiff Luis A. Paz. The plaintiffs’ written notice of claim for underinsured motorist benefits, given to Aetna more than one year after the plaintiffs learned of the policy limits of the offending vehicle, was untimely as a matter of law (see, Schiebel v Nationwide Mut. Ins. Co., 166 AD2d 520; cf., Matter of Nationwide Mut. Ins. Co. v Edgerson, 195 AD2d 560). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.